NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

JOHN RICHARDS CUSTOM                     )
HOMES, INC.,                             )
                                         )
            Petitioner,                  )
                                         )
v.                                       )         Case No. 2D19-1677
                                         )
CHARLES W. PATTERSON, II;                )
PLANSOURCE, INC.; and                    )
RANDALL W. SMITH,                        )
                                         )
            Respondents.                 )
                                         )

Opinion filed October 18, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
E. Lamar Battles, Judge.

Mark D. Tinker of Cole, Scott &
Kissane, P.A., Tampa, for Petitioner.

Kathryn J. Sole of Sole Law, PLLC,
St. Petersburg, for Respondent
Charles W. Patterson, II.

No appearance for remaining
Respondents.


PER CURIAM.


            Dismissed.


KHOUZAM, C.J., and KELLY and ATKINSON, JJ., Concur.